DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/08/2021 has been entered. Claim(s) 1-14, 16-19, 21-56 is/are pending in the application. 

Election/Restrictions
Claims 1-13, 29-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2020.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 16-17, 19, 21-22 is/are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by Natsumeda et al. (US8421292B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Natsumeda in view of Alkhimov et al. (US5302414).
Regarding Claims 14, 16-17, and 19, Natsumeda teaches a magnet comprising a sintered magnetic body containing grains of a rare earth alloy (Col. 1, Lines 7-10) with one or more deposited beads of dysprosium onto a part of a surface the magnetic body (12a in Figure 2b) (Col. 5, Lines 21-30). 
Specifically, Natsumeda teaches the beads are deposited on the poles of magnet surface edge, and each magnet is geometrically divided by pole 
Natsumeda specifies that the beads are deposited on the corner edges atop the magnetic surface (Fig. 11C) in an area of high demagnetization (col. 12, Lines 25-35). The top surface of the magnet (12) is substantially parallel to the surface of the magnetic teeth and the magnetic flux is considered to be substantially even throughout, therefore the top surface of the magnet (12) is considered to meet the limitation of a region of highest magnetic field density. 
Regarding the claim limitation of the deposition of the bead being accomplished via a cold spray process, this limitation is considered a product-by process limitation. Natsumeda teaches the heavy rare earth element (Dy) bead is deposited by sputtering or spraying, and to be diffused in specific regions (Col. 13, Lines 15-25). While Natsumeda does not teach spraying is accomplished by cold spraying explicitly, the end product of the prior art appears identical to the claimed product-by-process as both comprise Dy beads deposited by spraying in specific regions of a Magnet body, and the claimed step of cold spraying is not considered to impart a distinctive structural characteristic to the final product compared to the prior art step of spraying. 
Alternatively, even if the product resulting from cold spraying was considered different than spraying in general, Alkhimov teaches that cold gas dynamic spraying (cold spraying) can be used to deposit metal particles onto an article (Abstract) where the article is comprised of metal or alloy (Claim 1) to See MPEP 2113(I and III))
Regarding Claims 21-22, Natsumeda teaches the main phase of the permanent magnet is of the form R2Fe14B, where R Is at least one of Nd and Pr. (Col. 2, Lines 25-40). 

Claims 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda as applied to Claims 14, 16-17; or alternatively, Natsumeda in view of Alkhimov, as applied to Claims 14, 16-17.
Regarding Claims 23-24, Natsumeda teaches the amount of diffused Dy can be up to 0.36 wt% (Fig. 10) (Col. 9, Lines 14-15) but does not teach the claimed range of 0.5-15% weight Dy diffused. However, Natsumeda teaches the sintered magnet body is heat treated in a range of 700-1000 centigrade for the purpose of diffusing the rare earth metal (Dy) into the magnet body (within the grains); and teaches the base magnet already has 5% Dy (Table 1) and that the end portions have 0.36% mass diffused (after deposition). Since applicant admits heat treatment is responsible for the diffusion of Dy in the grains (Page 9, [001]); and Natsumeda teaches a similar heat treatment method, it would have been obvious to one of ordinary skill in the art to perform heat treatment for a longer time for the purpose of increasing the amount of Dy diffused from the end portions for the purpose of increasing coercivity. 
Regarding Claims 25-26, Natsumeda teaches that Dy is diffused in the grain-boundaries as Dy2Fe14B and then inside the main Nd2Fe14B grains thereby forming a shell layer. (Col. 7, Lines 40-45) and (Col. 4, Lines 30-40)
Regarding Claim 27, since it would be obvious to one of ordinary skill to diffuse the claimed range of Dy in to the Nd-based grains, it would be expected by one of ordinary skill in the art that a similar shell layer thickness would also have See MPEP 2112.01(I)). 
Regarding Claim 28, Natsumeda teaches a Dy deposition rate of 0.5-5 microns per hour. Therefore, it would have been obvious to one of ordinary skill in the art to have a deposition thickness in the claimed range of 1-5 microns before heat treatment to diffuse Dy into the grains for the purpose of forming a controlled Dy thickness to be diffused into the grain boundaries in further heat treatment. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda as applied to Claims 14, 16-17 in view of Woodling (US4368011); or alternatively, over Natsumeda in view of Alkhimov as applied to Claims 14, 16-17, and further in view of Woodling.
Regarding Claim 18, Natsumeda teaches the magnet bodies (rotor teeth) can be round in shape (Fig. 2B) but does not teach the magnets are cylindrical. However, Woodling teaches that the magnetic rotor teeth can be cylindrical in shape (69) (Figure 8). Therefore, it would have been obvious to one of ordinary skill in the art to deposit rare earth beads on cylindrical magnetic bodies instead of arc-shaped magnetic bodies of a rotor to achieve the predictable result of forming magnetic teeth on a rotor. 


Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Natsumeda reference fails to teach the limitation “via a cold spray process”, and that the limitation should be given patentable weight. Applicant argues the structural features resulting from the cold spray of Dy are not easy to fairly characterize, and should be considered. Namely, since cold stray negates the need for vapor deposition chambers as used in Natsumeda, and the cold spraying method improves sintering and coercivity of the magnet with fewer impurities compared to that of Natsumeda. Lastly applicant argues that Natsumeda uses a mask layer to deposit the beads, and requires a controlled and clean atmosphere, not required by cold spraying; therefore the Natsumeda reference does not disclose or suggest cold spraying a magnet, and the process of cold spraying provides distinctive structural characteristics. 
This is not considered persuasive. Claim 14 requires a magnetic body and one or more beads of Dy metal, where each bead is deposited via a cold spray process onto a part only of a surface of the magnetic body. The claimed product is therefore a magnetic body with deposited Dy beads. The Natsumeda reference teaches beads of Dy deposited onto a magnetic body by thermal vapor deposition. 
Product-by-process claims are not limited to manipulations of the recited steps, only the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different product. The structure implied by the process step should be considered when assessing the patentability of product-by-process claims over the prior art especially: (1) where the product can only be defined by the process steps by which the product is made; or (2) where the manufacturing process steps would be expected to impart distinctive See MPEP 2113(I)). Once a product appears to be substantially identical, the burden shifts on applicant to show a non-obvious difference. (See MPEP 2113(II)). 
While applicant argues that “the coercivity and other properties of the magnet are comparable, if not improved, versus other more wasteful site specific deposition processes (such as those taught by Natsumeda)” (Page 10, Lines 26-32 of Remarks), this actually suggests that the structure of the prior art and the claimed magnet are comparable or similar, with the difference between the two being that the process of Natsumeda is more wasteful. The product is what is being claimed, not the process, and applicant has failed here to show how the structural characteristics are distinct as a result of the cold spraying process. 
Applicant argues that there are more impurities in the deposited Dy metal using cold spray deposition compared to the deposition techniques of Natsumeda. This assertion is made without evidence, and is considered contradictory to what applicant later states as “Natsumeda’s disclosed teaching rely on controlled and clean atmosphere and masking to produce a magnet, which are not required during cold spraying”, (Remarks, Page 11, Lines 4-6). The arguments of counsel cannot take the place of evidence in the record. (See MPEP716.01(c)(II)). Further, the claim does not require a magnet with beads of a specific purity, only a magnet with Dy beads, as such the metes and bounds of the claimed invention would cover Dy beads with a higher impurity content.
Lastly, while applicant points out the differences in the deposition process such as how the prior art suggests the use of a mask to specifically target areas of the magnet versus the cold deposition of the claimed invention; applicant in general only suggests that the process is more wasteful than the claimed invention. This is not considered persuasive, as applicant has 
Regarding the combination of the Natsumeda and Alkhimov references, applicant argues that the combination of references is improper as the Alkhimov reference does not teach a magnet manufactured by a cold spray process. This is not convincing as the Natsumeda references already teaches a magnet where Dy is deposited, and the secondary reference is merely used to show how cold gas dynamic spraying (cold spraying) can be used to deposit metal particles onto an article (Abstract) where the article is comprised of metal or alloy (Claim 1) to ensure the acceleration of fine metal particles though a supersonic jet of a predetermined profile/area to minimize the level of thermal/dynamic/chemical effects on the surface being coated, resulting in a uniform structure with no cracking and excellent adhesion (Col. 4, Lines 60-68, Col. 5, lines 1-10). The secondary reference does not need to teach each and every limitation of the claimed invention for one of ordinary skill in the art to be motivated to use cold spraying to achieve the beneficial effects such as a uniform structure with no cracking and excellent adhesion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736